Name: 89/215/EEC: Council Decision of 13 March 1989 relating to the conclusion of an Agreement between the European Economic Community and the Czechoslovak Socialist Republic on trade in industrial products and of an Agreement in the form of an Exchange of Letters between the European Economic Community and the Czechoslovak Socialist Republic concerning 'Testausschreibung'
 Type: Decision
 Subject Matter: industrial structures and policy;  international affairs;  trade policy;  European construction;  international trade;  political geography
 Date Published: 1989-03-31

 Avis juridique important|31989D021589/215/EEC: Council Decision of 13 March 1989 relating to the conclusion of an Agreement between the European Economic Community and the Czechoslovak Socialist Republic on trade in industrial products and of an Agreement in the form of an Exchange of Letters between the European Economic Community and the Czechoslovak Socialist Republic concerning 'Testausschreibung' Official Journal L 088 , 31/03/1989 P. 0001 - 0001 Official Journal L 088 , 31/03/1989 P. 0001 - 0001COUNCIL DECISION of 13 March 1989 relating to the conclusion of an Agreement between the European Economic Community and the Czechoslovak Socialist Republic on trade in industrial products and of an Agreement in the form of an Exchange of Letters between the European Economic Community and the Czechoslovak Socialist Republic concerning ´Testausschreibung' (89/215/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, with a view to attaining the aims of the Community in the sphere of external relations, it appears necessary to approve the agreements which form the subject of this Decision, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Czechoslovak Socialist Republic on trade in industrial products and the Agreement in the form of an Exchange of Letters between the European Economic Community and the Czechoslovak Socialist Republic concerning ´Testausschreibung' are hereby approved on behalf of the Community. The texts of the Agreement and of the Agreement in the form of an Exchange of Letters are attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 14 of the Agreement (3). Article 3 The Community shall be represented on the consultation body set up by Article 12 of the Agreement by the Commission, assisted by representatives of the Member States. Article 4 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 13 March 1989. For the Council The President C. SOLCHAGA CATALAN EWG:L333UMBE00.94 FF: 3UEN; SETUP: 01; Hoehe: 385 mm; 53 Zeilen; 2056 Zeichen; Bediener: UTE0 Pr.: C; Kunde: ................................ (1) OJ No C 7, 10. 1. 1989, p. 3. (2) OJ No C 69, 20. 3. 1989. (3) See page 16 of this Official Journal.